Citation Nr: 1012617	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability, to include as secondary to service-connected 
bilateral knee and right ankle disabilities.

2.  Entitlement to service connection for a right foot 
disability, to include as secondary to service-connected 
bilateral knee and right ankle disabilities.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 
1993.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In May 2008, the Board remanded this case so that the 
Veteran could be afforded a hearing.  The Veteran presented 
testimony at a Travel Board hearing chaired by the 
undersigned Veterans Law Judge in July 2008.  A transcript 
of the hearing is associated with the claims file.  

At the July 2008 hearing, subsequent to the Board's May 2008 
remand, the issue of entitlement to service connection for a 
right and left breast disability was withdrawn by the 
Veteran. 

In a November 2008 decision, the Board again remanded the 
issues on appeal for additional development.

The issue of service connection for a right foot disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A right leg disability is not the result of a disease or 
injury in service, and is unrelated to a service-connected 
disease or injury.


CONCLUSION OF LAW

The Veteran's right leg disability was neither incurred in 
nor aggravated by military service, nor is it secondary to 
any service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are 
not prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in November 2008 
provided notice to the Veteran regarding what information 
and evidence was needed to substantiate the claim for 
service connection, as well as what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter also notified 
the Veteran that she could send VA information that pertains 
to her claim.  The letter also provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the November 2008 letter, and opportunity 
for the Veteran to respond, the January 2010 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the aforementioned notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of case 
or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, private treatment records, VA treatment 
records and the reports of an August 2007 QTC examination 
and a May 2009 VA examination.  Also of record and 
considered in connection with the appeal is the transcript 
of the Veteran's July 2008 hearing, along with various 
written statements provided by the Veteran and by her 
representative, on her behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the claim on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the non-service 
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Analysis
 Service connection is in effect for right knee 
patellofemoral syndrome, 10 percent disabling; left knee 
patellofemoral syndrome with degenerative joint disease, 
noncompensable; and right ankle strain, 20 percent 
disabling.

The Veteran's service treatment records do not show a 
distinct injury to the right leg.  However, the records do 
show treatment for an injury to the right knee.

In June 2004, the Veteran presented to a private doctor with 
complaints of swollen and red lower extremities.  The 
diagnosis was chronic thrombophlebitis.

The Veteran underwent a VA fee based examination in 
September 2007.  The examiner noted that there are signs of 
abnormal weight bearing on both feet and an abnormal gait.

The Veteran underwent a VA examination in May 2009.  The 
Veteran reported that during her military service, her right 
leg swelled at times.  She indicated that since her service, 
she has been treated for deep venous thromboses of both legs 
which were discovered 2 to 3 years ago.  She presented with 
current complaints of pain in he right leg.  The diagnosis 
was past deep venous thrombosis of the right and left calves 
2 to 3 years ago; and swelling and positive Homan's test.  
The examiner commented that the Veteran's right leg 
condition (deep venous thrombosis) started 2 to 3 years ago 
and began after military service.  He concluded that he did 
not feel that the Veteran's right leg condition was caused 
by or aggravated by the service-connected conditions nor the 
right or left knee conditions nor the right ankle condition.

While the record indisputably documents a right leg 
condition, as the Veteran has been diagnosed with deep 
venous thrombosis, the service treatment records do not 
document a distinct right leg in service.  None of the post-
service treatment records show an in-service injury.  There 
is also no competent evidence linking the right leg 
condition to service.  

As a lay person, the Veteran is competent to describe the 
nature and duration of the right leg symptoms she has been 
experiencing, but without medical expertise, she is not 
competent to provide a medical opinion that the right leg 
condition is related to an injury or disease in service.  
See Layno.  

The medical records do not contain any evidence that the 
current right leg condition is related to any disease or 
injury during service.  None of the Veteran's treatment 
records relate any disease or injury in-service to the 
current right leg condition.  

There is no competent medical opinion or other competent 
medical evidence linking the current disability to service.  
The preponderance of the evidence is, therefore, against the 
claim for entitlement to service connection on a direct 
basis.

The Veteran is also claiming service connection on a 
secondary basis.  A secondary service connection claim 
requires medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-7 (1995). 

The Veteran claims that her right leg condition was caused 
by her bilateral knee and right ankle disabilities.

However, there is no competent opinion relating the 
Veteran's right leg condition to the service connected 
bilateral knee and right ankle disabilities.  Additionally, 
the May 2009 VA examiner stated that the Veteran's right leg 
condition was not caused by or aggravated by the service-
connected conditions nor the right or left knee conditions 
nor the right ankle condition.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).

That doctrine, however, is not applicable in this case 
because there is no evidence of an in service disability, 
there is no competent evidence of a nexus between the 
current disability and service or a service connected 
disability, and the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.  


ORDER

Entitlement to service connection for a right leg 
disability, to include as secondary to the Veteran's 
service-connected bilateral knee and right ankle 
disabilities, is denied.





REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In the October 2008, the Board, in 
part, asked that the Veteran be accorded a VA examination to 
determine the nature, extent, and etiology of his right foot 
disability.  

As noted above, the Veteran underwent a VA examination in 
May 2009 for his left knee, right foot, and right leg, so 
that a medical nexus opinion could be obtained.  However, 
while the May 2009 VA examiner provided medical nexus 
opinions for the Veteran's left knee, right leg and right 
ankle, he did not provide an opinion that specifically 
addressed the Veteran's right foot disability.  The Board 
notes that the Veteran is already service connected for her 
right ankle disability.

Therefore, the Board is compelled to again remand the claim 
to service connection for a right foot disability for 
compliance with the instructions in the Board's October 2008 
remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
Veteran a letter requesting her to 
provide any outstanding evidence 
pertaining to treatment or evaluation of 
her right foot during the period of this 
claim, or the identifying information 
and any necessary authorization to 
enable VA to obtain such records on her 
behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the Veteran and her 
representative and request them to 
submit the outstanding evidence.

3.  Then, the Veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
disability of the right foot.  The 
claims folder must be made available to 
and reviewed by the examiner(s). All 
indicated studies should be performed.

The examiner(s) should elicit from the 
Veteran all complaints pertaining to the 
right foot, and should identify all 
currently supported diagnoses pertaining 
to those complaints.

For each diagnosis identified, if any, 
the examiner(s) should provide an 
opinion as to whether there is a 50 
percent or better probability that such 
diagnosis is etiologically related to 
the Veteran's military service or was 
caused or chronically worsened by her 
service- connected right and left knee 
or right ankle disorders.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate this remanded claim for a 
right foot disability.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case and 
an appropriate period of time for 
response. The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


